HARDY, Judge.
This is a suit for unemployment benefits, and defendant-employer appeals from judgment on judicial review in favor of claimant.
The case involves the usual questions, first, as to whether the evidence was sufficient to support the finding of the Administrative Tribunals, and, second, whether the actions of the claimant constituted misconduct as legally defined.
The alleged misconduct in this case concerns the failure of the employee, after a period of disability due to a compensable injury, to report to his employer for work. The identical question has been presented to this court and decided in the case of Walker v. Brown, Administrator, 160 So.2d 258. As observed in the Walker case, an employee cannot be said to “leave ‘his employment without good cause’ ” when he terminates such employment because of injuries received on the job.
Accordingly, the judgment appealed from is affirmed at appellant’s cost.